USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

UNITED STATES DISTRICT COURT DATE FILED: IU{T4

SOUTHERN DISTRICT OF NEW YORK

 

ALMA SOPHIA CENTENO SANTIAGO,

Petitioner,
1:19-cv-05950 (ALC)
-against-
ORDER
ATTORNEY GENERAL WILLIAM BARR and
DIRECTOR THOMAS DECKER,

Respondents.

 

ANDREW L. CARTER, JR., District Judge:
The Parties are hereby ORDERED to submit a joint status report to the Court on or

before November 25, 2019.
SO ORDERED.

Dated: November 14, 2019 fo (Le
New York, New York pe —~

ANDREW L. CARTER, JR.
United States District Judge

 

 
